Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  August 21, 2020                                                                                    Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  159450(83)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  LAW OFFICES OF JEFFREY SHERBOW, PC,                                                                   Elizabeth T. Clement
           Plaintiff-Appellee,                                                                          Megan K. Cavanagh,
                                                                                                                         Justices
                                                                       SC: 159450
  v                                                                    COA: 338997
                                                                       Oakland CC: 2015-147488-CB
  FIEGER & FIEGER, PC, d/b/a FIEGER, FIEGER,
  KENNEY & HARRINGTON, PC,
             Defendant-Appellant.
  __________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing its brief is GRANTED. The brief will be accepted as timely filed if submitted on or
  before September 8, 2020.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   August 21, 2020

                                                                                Clerk